DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a game apparatus comprising the structure required by independent claim 1.  Specifically, independent claim 1 is directed to game comprising a base floor, elevating device, closed track surrounding the elevating device, a train with a set of cars and guard rail. A lane assembly provides a path for a ply ball provided from an upper end of the elevating device. The cars have an upper side that is open so that a play ball enters int o the car, wherein a side of the cars is open towards an inner space of the track so that the ball exits form the cars towards the inner space. The guard rail is particularly structured so that a play ball positioned on a bottom surface of any of the cars is not separated form the bottom surface of the car. A defined opening is arranged such that a play ball is separated from the bottom surface and fall to the base floor. The base floor utilizes a slope to provide a path for the ball to roll to an entrance of the lower end of the elevating device. This configuration allows two players to play games, independently, with a ball (or balls) and train(s), two popular toy elements. One having ordinary skill in the art would not have found it obvious to modify a traditional train type gaming device in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Rackman (US Pat. No. 4,108,438) and Bonanno (US Pat. No. 2,732,958).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711